Court of Appeals
of the State of Georgia

                                                              ATLANTA, February 02, 2016

The Court of Appeals hereby passes the following order

A16I0109. CITY OF ATLANTA v. GWENDOLYN WINSTON et al..


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2015CV264580




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, February 02, 2016.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.